Exhibit 10.1

 



AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Executive Employment Agreement (this “Amendment”) is
made as of April 14, 2015, by and between Lion Biotechnologies, Inc., a Nevada
corporation (the “Company”), and Elma Hawkins (“Executive”), with reference to
the following facts:

 

WHEREAS, the Company and Executive are parties to an Executive Employment
Agreement, dated as of August 21, 2014 (the “Employment Agreement”), pursuant to
which Executive was hired as the Company’s President and Chief Operating
Officer; and

 

WHEREAS, in December 2014 the Company (i) appointed Executive as the Company’s
Chief Executive Officer, effective January 1, 2015, (ii) increased Executive’s
salary, and (iii) granted Executive an additional stock option to purchase
275,000 shares of the Company’s common stock; and

 

WHEREAS, the Company and Executive wish to amend the Employment Agreement to (i)
confirm Executive’s new position and compensation effected in December 2014 (and
disclosed in the Company’s Form 8-K filed on December 15, 2014), and (ii) amend
the severance payment terms in Section 6.2 of Employment Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1.       Section 2.1 of the Employment Agreement is hereby amended in its
entirety to read as follows:

 

“2.1 Position. Executive shall be employed by the Company in the position of
President and Chief Executive Officer. Executive shall have the duties and
responsibilities assigned by the Company’s Board of Directors (the “Board”).
Executive shall perform faithfully and diligently such duties as are reasonable
and customary for Executive’s position, as well as such other duties as the
Board shall reasonably assign from time to time. The Parties understand that
Executive shall provide her duties and services hereunder primarily from her
offices in New York. However, Executive also agrees to perform her duties from
time to time at the Company’s corporate headquarters in the Woodland Hills,
California, as the Board may reasonably request. ”

 

2.       Section 4.1 of the Employment Agreement is hereby amended in its
entirety to read as follows:

 

“Base Salary. As compensation for the proper and satisfactory performance of all
duties to be performed by Executive hereunder, the Company shall pay Executive a
base salary of $400,000 per year (the “Base Salary”), less required deductions
for state and federal withholding tax, social security and all other employment
taxes and authorized payroll deductions, payable on a prorated basis as it is
earned, in accordance with the normal payroll practices of the Company.”

 

3.       Section 4.2 of the Employment Agreement is hereby supplemented as
follows:

 



 

 

 

“In addition to the Outstanding Options, the Parties confirm that on December
12, 2014 the Company granted Executive an additional ten-year stock option to
purchase 275,000 shares of the Company’s common stock (the “Additional Option”)
at an exercise price equal $6.15 per share (the closing price of the common
stock on December 12, 2014). Provided that Executive is still employed with the
Company on the following dates, the Additional Option vests over three years as
follows: (i) 91,667 shares will vest on January 1, 2016; and (ii) the remaining
shares shall vest quarterly over the next two years after January 1, 2016.”

 

4.       Section 4.4 of the Employment Agreement is hereby amended to change the
percentage of Executive’s Base Salary that can be earned during the applicable
calendar year as Incentive Compensation from 20% to 40%.

 

5.       Section 4.8 of the Employment Agreement is hereby amended to delete the
last sentence of that section, which sentence stated that the Company would
reimburse Executive for the actual lease payments and other related costs paid
by Executive to lease and maintain Executive’s office space in New York. The
Company will not reimburse Executive for any costs associated with leasing an
office in New York.

 

6.       Section 6.2 of the Employment Agreement is hereby amended to change the
definition of “Severance Payment” from an amount equal to six months of
Executive’s then Base Salary to an amount equal to 12 months of Executive’s then
Base Salary.

 

7.       Except as expressly amended by this Amendment, all of the terms of the
Employment Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

  “EMPLOYER”           Lion Biotechnologies, Inc.                 By: /s/
MICHAELHANDELMAN     Michael Handelman       Chief Financial Officer            
    “EXECUTIVE”                 /s/ ELMA HAWKINS     Elma Hawkins        

 

 



 

